NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0340n.06

                                        Case No. 19-1824

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                  FILED
                                                                                 Jun 10, 2020
                                                                             DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
JERRY NEAL,                                         )       MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )


       BEFORE: MOORE, SUTTON, and WHITE, Circuit Judges.

       SUTTON, Circuit Judge. When police pulled over Jerry Neal, they found a loaded Glock

pistol on the driver’s side floorboards and drugs on his person and in his car. Neal pleaded guilty

to one count of being a felon in possession and the court enhanced his sentence because of the

weapon’s potential to facilitate his possession with intent to distribute narcotics. See U.S.S.G.

§ 2K2.1(b)(6)(B). Neal challenges that enhancement. Because the district court did not clearly

err in applying it, we affirm.

       Shortly after midnight on August 12, 2018, police pulled over a red Chevy Tahoe for

speeding and for defective equipment. Approaching the vehicle, officers smelled marijuana. The

driver, Jerry Neal, admitted to smoking marijuana but said he no longer had any drugs with him.

       When the officers asked Neal to step out of the vehicle, he placed his hand on the gear

shifter in an apparent effort to put the vehicle into drive. One of the officers reached through the

driver’s side window and tried to grab the gear shifter. Things went downhill from there. Neal hit
Case No. 19-1824, United States v. Neal


the accelerator. The officer clung to the vehicle and continued attempting to shift the car back into

park. Neal lost control and crashed the vehicle into a tree. Neal took off on foot, and the officers

pursued him.

       Catching Neal proved difficult. At one point the officers got him to the ground, but they

could not subdue him. Both shot him with their tasers. Neal pulled out the taser probes, got to his

feet, and took off running again. During the pursuit Neal ducked between two homes, jumped a

fence, and landed on a pile of logs. The officers caught up to him. They put Neal in handcuffs

but not before they stirred up a beehive: Everyone was stung several times.

       Police searched Neal and found 1.88 grams of suspected cocaine base and 2.95 grams of

suspected marijuana on his person. In his car, they found 1.2 grams of suspected marijuana, three

cellphones, and a loaded Glock 30 .45 caliber pistol with 8 rounds of ammunition. Laboratory

testing of the suspected narcotics confirmed the substances “to be 1.5 grams of cocaine and 0.6

grams of marijuana.” PSR at 5. Neal later claimed the Glock did not belong to him and offered

to identify the weapon’s owner if the government would “talk turkey” with him. Id. at 6.

       Neal pleaded guilty to one count of being a felon in possession of a firearm. 18 U.S.C.

§ 922(g)(1). After taking stock of Neal’s criminal history, imposing a six-level enhancement for

assaulting an officer, U.S.S.G.§ 3A1.2(c)(1), and adding a four-level enhancement for possessing

a firearm in connection with possession with intent to distribute cocaine base and marijuana, id.

§ 2K2.1(b)(6)(B), the presentence report identified a guidelines range of 120 to 150 months. The

statutory range capped out at 120 months. Neal objected only to the four-level firearm-possession

enhancement.

       At the sentencing hearing, the government called ATF Special Agent Timothy Hunt, who

had worked on a DEA task force and handled “a number of cases involving drug trafficking.”



                                                 2
Case No. 19-1824, United States v. Neal


R. 36 at 10. He testified that Neal’s conduct suggested “[d]istribution of the crack cocaine,” not

merely possession. Id. at 16. He noted that the quantity of drugs in Neal’s possession exceeded

the amount typical of recreational users because users do not typically “stock up” on crack cocaine

but buy smaller increments of 0.1 to 0.5 grams. Id. at 14–15.

       Agent Hunt also testified that he had examined one of the cellphones Neal had in his

possession at the time of arrest and described a text conversation he reviewed between Neal and

an unidentified drug buyer in the days preceding the arrest. At around 1:30 AM on August 9, Neal

received a text from a phone number saying “got a play for 50,” which Agent Hunt testified meant

the sender wanted to buy $50 of drugs. Id. at 10. Just minutes later, Neal responded “omw,”

meaning “on my way.” Id. at 11. At about 3:00 AM the next day, the same number texted Neal

“[n]eed a half g,” which Agent Hunt indicated meant the sender needed half a gram of drugs. Id.

at 12. The same number followed up the next day, August 11, asking “[w]hat up can u take [care]

of that yet[?]” Id. And later that same day, the number offered this instruction: “Pull up out

back.” Id. Within eight minutes of that text, a call took place between Neal and the message

sender. Id. at 13–14. Seven minutes later, another call took place. And at 4:40 AM the next day,

just hours after Neal’s arrest, the same number texted Neal the single word “Yo.” Id. at 13. All

of this, said Agent Hunt, looked like Neal coordinating the sale of drugs. The court applied the

§ 2K2.1(b)(6)(B) enhancement on this basis, and sentenced Neal to 120 months.

       Neal challenges the enhancement on appeal. We review the district court’s factfinding for

clear error, and “accord due deference to the district court’s determination” as to the

enhancement’s applicability. United States v. Shanklin, 924 F.3d 905, 919 (6th Cir. 2019).

       Section 2K2.1(b)(6)(B) authorizes a four-level enhancement if a defendant “used or

possessed any firearm or ammunition in connection with another felony offense.”                The



                                                3
Case No. 19-1824, United States v. Neal


enhancement applies “in the case of a drug trafficking offense in which a firearm is found in close

proximity to drugs, drug-manufacturing materials, or drug paraphernalia.” U.S.S.G. § 2K2.1

cmt. n.14(B).   While the nexus between the gun and drugs must rise above “unfortunate

coincidence,” United States v. Goodman, 519 F.3d 310, 323 (6th Cir. 2008), a court may apply the

enhancement based on close physical proximity and corroborating evidence that the weapon’s

owner conceived of the gun as “protect[ing] the drugs or otherwise facilitat[ing] a drug

transaction.” United States v. Jackson, 877 F.3d 231, 237 (6th Cir. 2017) (quotation omitted).

       The court did not clearly err in finding that Neal intended to distribute drugs. Casual users

of cocaine do not customarily walk around with 1.5 grams on them, as Agent Hunt confirmed.

Neal had multiple cellphones (three) in his car, a characteristic common to drug dealing and not

common in everyday life. At the time of arrest, one of the cellphones was open to a text

conversation in which Neal appeared to be coordinating drug sales with an unidentified buyer.

The conversation stretched out over several days. It referenced the quantity of drugs sought and

the logistics of delivery. The exchange preceded Neal’s arrest and continued shortly after it.

       The court also did not clearly err in finding that Neal possessed the Glock “in connection”

with this drug dealing. U.S.S.G. § 2K2.1(b)(6)(B). Neal cannot contest the police found the gun

in “close proximity” to drugs. Id. § 2K2.1 cmt. n.14(B). When the police first approached the

vehicle, he had the drugs on him and the gun at his feet.          We have previously affirmed

§ 2K2.1(b)(6)(B) enhancements based on weapons with a more attenuated nexus to drug dealing—

including for defendants who possessed a weapon in one room and drugs in another. See United

States v. Taylor, 648 F.3d 417, 433 (6th Cir. 2011); United States v. Ennenga, 263 F.3d 499, 503–

04 (6th Cir. 2001). Neal’s “ready access” to the gun makes this case easier. United States v. Angel,




                                                 4
Case No. 19-1824, United States v. Neal


576 F.3d 318, 322 (6th Cir. 2009). Neal did not offer an “innocent explanation” for his possession

of the Glock or the fact that it was loaded. Taylor, 648 F.3d at 432.

       Neal discounts the text messages because, while the sender wanted to buy drugs, Neal did

not say he would sell them through his “generic” responses that “did not mention drugs.”

Appellant Br. 10. But the context of the messages and circumstances suggest otherwise. Right

after the sender asked to buy $50 worth of drugs, Neal responded that he was on his way. Just

minutes after the unnamed buyer gave Neal instructions where to park his car (in turn, just hours

after the buyer requested half a gram of cocaine), moreover, the two spoke on the phone. We

cannot fault the court for connecting these circumstantial dots and others in finding that Neal

sought to distribute drugs—and more to the point cannot find any clear error.

       Neal adds that his prior conviction for drug trafficking is dated (2000), occurred when he

was a young man (17), and carried a light sentence (6 months). True points all. But none of these

observations shows that the court made a reversible mistake. It did not apply the § 2K2.1(b)(6)(B)

enhancement based on that criminal history. In offering its rationale for the enhancement, the

court pointed only to the contemporaneous evidence of Neal’s drug dealing: Agent Hunt’s

testimony about the quantity of drugs and about the text messages and calls to one of Neal’s three

cellphones. The court did not mention Neal’s distribution conviction then.

       Neal claims that the enhancement should not apply because he had a small quantity of

drugs, making it unlikely he would need a Glock for self-defense. To be sure, we often consider

the amount of drugs in a defendant’s possession as evidence that the defendant did—or did not—

possess the firearm in connection to a drug trafficking offense. See, e.g., United States v. Seymour,

739 F.3d 923, 930 (6th Cir. 2014) (reversing application of the enhancement where the

“[d]efendant had only a small amount of drugs in his possession, and . . . nothing in the record



                                                 5
Case No. 19-1824, United States v. Neal


show[ed] that [the] [d]efendant was engaged in any sort of narcotics trafficking”); Ennenga, 263
F.3d at 504 (upholding application of the enhancement and noting that “[w]hen one is in possession

of a large and valuable stash of drugs, the desire to protect these illicit substances can be

compelling”). But the enhancement does not specify a minimum quantity of drugs. If a defendant

has plenty of drugs, that fact no doubt provides evidence he planned to sell some of them to others.

But even if the defendant possesses a smaller quantity, the enhancement may apply if other

evidence indicates his intent to sell some of it to others. Neal’s text message conversation and

phone calls with the unidentified buyer provide that evidence. By Agent Hunt’s reckoning at any

rate, the amount of cocaine on Neal was more than one would reasonably expect from a

recreational user. The court did not clearly err in crediting that testimony.

       The one case Neal offers for support, United States v. Shields, 664 F.3d 1040 (6th Cir.

2011), does not look like this one. The defendant possessed about $10 worth of marijuana and no

other “evidence [indicated] that the defendant was engaged in drug trafficking.” Id. at 1045

(quotation omitted). And the defendant testified that he feared for his life for reasons unrelated to

the drugs and testified that he carried the weapon for personal protection. Id. Neal did not

introduce comparable evidence. To this day, he has yet to offer an explanation—innocent or

otherwise—for why he had a Glock on the floorboards of his car.

       Neal complains that the court did not adequately explain its rationale for applying the

enhancement. As to Neal’s intent to distribute, the district court found that “the agent’s testimony”

about the quantity of Neal’s drugs “not being an amount consistent with simple possession,” in

combination with the “phone call message or the text messages which were part of the agent’s

testimony” furnished an ample factual basis to support the enhancement. R. 36 at 27–28. And as

to the nexus requirement, the court took stock of the “the totality of the record,” which offered



                                                 6
Case No. 19-1824, United States v. Neal


overwhelming (and uncontradicted) evidence that Neal kept his loaded Glock right next to his feet

while transporting drugs he evidently intended to sell. Id. at 28.   An enhancement this

“conceptually straightforward” does not require much in the way of explanation. United States v.

Simmons, 587 F.3d 348, 361 (6th Cir. 2009).

       We affirm.




                                               7